Appeal by petitioner from a judgment of the Supreme Court, Nassau County (Becker, J.), dated June 3, 1981, which dismissed his petition. Judgment affirmed, with $50 costs and disbursements. Although we would affirm based on the record submitted, we further note that the village has amended its zoning ordinance to preclude the storage of more than one commercial vehicle on a residential lot (see Matter of Harper v Zoning Bd. of Appeals of Town of Lima, 55 AD2d 405, affd 43 NY2d 980). Mollen, P. J., Lazer, Mangano and Niehoff, JJ., concur.